Name: Commission Regulation (EEC) No 1652/87 of 12 June 1987 amending Annex II to Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II b) 4 bb) 22 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: Africa;  trade;  international trade;  animal product;  foodstuff;  tariff policy
 Date Published: nan

 13 . 6. 87 Official Journal of the European Communities No L 153/33 COMMISSION REGULATION (EEC) No 1652/87 of 12 June 1987 amending Annex II to Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II Is) 4 bb) 22 of the Common Customs Tariff required for the issue of certificates of authenticity ; whereas that country should therefore be included in Annex II to the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 11 (5) thereof, Whereas Commission Regulation (EEC) No 139/81 (3) defines the conditions for the admission of certain kinds of frozen beef and veal to subheading 02.01 A II b) 4 bb) 22 of the Common Customs Tariff ; whereas the list of agencies empowered by the exporting third countries to issue certificates of authenticity as provided for in Article 1 of that Regulation is given in Annex II thereto ; Whereas an examination of the conditions for export from Zimbabwe has shown that it meets the obligations HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 139/81 is hereby supplemented as follows : 'Third country Issuing Agency Name Address Zimbabwe Ministry of Agriculture, Department of Veterinary Services PO Box 8012, Causeway, Harare' Zimbabwe' Article 2 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. J This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 148, 28 . 6 . 1968 , p . 24. 0 OJ No 48 , 17 . 2. 1987, p. 1 . (3) OJ No 15, 17 . 1 . 1981 , p . 4 .